 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8                       CENTRAL DISTRICT OF CALIFORNIA
 9
10   LEODEGARIO CHAVEZ, TRINIDAD                 CASE NO: CV18-09684-CJC (PLAx)
     BARRAGAN, Plaintiffs and as                    Hon. Carmac J. Carney, Ctrm. 7C, 7th F., 1st Street
11   successor in interest for Decedent JOSE        Mag. Paul L. Abrams, Ctrm. 780, 7th Fl., Roybal
     CHAVEZ
12                                               ORDER RE:
                  Plaintiffs,
13                                               STIPULATED PROTECTIVE ORDER
14   vs.

15   CITY OF LOS ANGELES and DOES
     1-10, inclusive,
16
                  Defendants.
17
18
19
20                                  ORDER ON STIPULATION
21         The Court, finding good cause, Orders as follows:

22 1.      A.    PURPOSES AND LIMITATIONS
23         Discovery in this action is likely to involve production of confidential,
24 proprietary or private information for which special protection from public disclosure
25 and from use for any purpose other than prosecuting this litigation may be warranted.
26 Accordingly, the parties hereby stipulate to and petition the Court to enter the following
27 Stipulated Protective Order. The parties acknowledge that this Order does not confer
28 blanket protections on all disclosures or responses to discovery and that the protection


                                                1
 1 it affords from public disclosure and use extends only to the limited information or
 2 items that are entitled to confidential treatment under the applicable legal principles.
 3         B.     GOOD CAUSE STATEMENT
 4         This action involves the City of Los Angeles and members of the Los Angeles
 5 Police Department. Plaintiff is seeking materials and information that Defendants the
 6 City of Los Angeles et al. (“City”) maintains as confidential, such as certain policies
 7 and procedures, video recordings, audio recordings, Force Investigation Division
 8 materials and information, and other administrative materials and information currently
 9 in the possession of the City and which the City believes need special protection from
10 public disclosure and from use for any purpose other than prosecuting this litigation.
11 Plaintiff is also seeking official information contained in the personnel files of the police
12 officers involved in the subject incident, which the City maintains as strictly
13 confidential and which the City believes need special protection from public disclosure
14 and from use for any purpose other than prosecuting this litigation.
15         The City asserts that the confidentiality of the materials and information sought
16 by Plaintiff is recognized by California and federal law, as evidenced inter alia by
17 California Penal Code section 832.7 and Kerr v. United States Dist. Ct. for N.D. Cal.,
18 511 F.2d 192, 198 (9th Cir. 1975), aff'd, 426 U.S. 394 (1976). The City has not publicly
19 released the materials and information referenced above except under protective order
20 or pursuant to a court order, if at all. These materials and information are of the type
21 that has been used to initiate disciplinary action against Los Angeles Police Department
22 (“LAPD”) officers, and has been used as evidence in disciplinary proceedings, where
23 the officers’ conduct was considered to be contrary to LAPD policy.
24         The City contends that absent a protective order delineating the responsibilities
25 of nondisclosure on the part of the parties hereto, there is a specific risk of unnecessary
26 and undue disclosure by one or more of the many attorneys, secretaries, law clerks,
27 paralegals and expert witnesses involved in this case, as well as the corollary risk of
28


                                                  2
 1 embarrassment, harassment and professional and legal harm on the part of the LAPD
 2 officers referenced in the materials and information.
 3          The City also contends that the unfettered disclosure of the materials and
 4 information, absent a protective order, would allow the media to share this information
 5 with potential jurors in the area, impacting the rights of the City herein to receive a fair
 6 trial.
 7          Accordingly, to expedite the flow of information, to facilitate the prompt
 8 resolution of disputes over confidentiality of discovery materials, to adequately protect
 9 information the parties are entitled to keep confidential, to ensure that the parties are
10 permitted reasonable necessary uses of such material in preparation for and in the
11 conduct of trial, to address their handling at the end of the litigation, and serve the ends
12 of justice, a protective order for such information is justified in this matter. It is the
13 intent of the parties that information will not be designated as confidential for tactical
14 reasons and that nothing be so designated without a good faith belief that it has been
15 maintained in a confidential, non-public manner, and there is good cause why it should
16 not be part of the public record of this case.
17          C.    ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
18                SEAL
19          The parties agree that any pleadings, motions, briefs, declarations, stipulations,
20 exhibits or other written submissions to the Court in this litigation which contain or
21 incorporate Confidential Material shall be lodged with an application and/or joint
22 stipulation to file the papers or the portion thereof containing the Confidential Material,
23 under seal.
24          The parties further acknowledge, as set forth in Section 12.3, below, that this
25 Stipulated Protective Order does not automatically entitle them to file confidential
26 information under seal and that Local Civil Rule 79-5 sets forth the procedures that
27 must be followed and the standards that will be applied when a party seeks permission
28 from the Court to file material under seal.


                                                 3
 1 2.      DEFINITIONS
 2         2.1   Action: Leodegario Chavez, et al. v. City of Los Angeles, et al.CV18-
 3 09684-CJC (PLAx).
 4         2.2   Challenging Party: a Party or Non-Party that challenges the designation
 5 of information or items under this Order.
 6         2.3   “CONFIDENTIAL” Information or Items: information (regardless of
 7 how it is generated, stored or maintained) or tangible things that qualify for protection
 8 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
 9 Statement.     This also includes (1) any information copied or extracted from the
10 Confidential information; (2) all copies, excerpts, summaries, abstracts or compilations
11 of Confidential information; and (3) any testimony, conversations, or presentations that
12 might reveal Confidential information.
13         2.4   Counsel: Counsel of record for the parties to this civil litigation and their
14 support staff.
15         2.5   Designating Party: a Party or Non-Party that designates information or
16 items that it produces in disclosures or in responses to discovery as
17 “CONFIDENTIAL.”
18         2.6   Disclosure or Discovery Material: all items or information, regardless
19 of the medium or manner in which it is generated, stored, or maintained (including,
20 among other things, testimony, transcripts, and tangible things), that are produced or
21 generated in disclosures or responses to discovery in this matter.
22         2.7   Expert: a person with specialized knowledge or experience in a matter
23 pertinent to the litigation who has been retained by a Party or its counsel to serve as an
24 expert witness or as a consultant in this Action.
25         2.8   Final Disposition: when this Action has been fully and completely
26 terminated by way of settlement, dismissal, trial and/or appeal.
27       2.9 House Counsel: attorneys other than Counsel (as defined in paragraph
28 2.4) and who are employees of a party to this Action.


                                                4
 1         2.10 Non-Party: any natural person, partnership, corporation, association or
 2 other legal entity not named as a Party to this action.
 3         2.11 Outside Counsel of Record: attorneys who are not employees of a party
 4 to this Action but are retained to represent or advise a party to this Action and have
 5 appeared in this Action on behalf of that party or are affiliated with a law firm that has
 6 appeared on behalf of that party, and includes support staff.
 7         2.12 Party: any party to this Action, including all of its officers, directors,
 8 boards, departments, divisions, employees, consultants, retained experts, and Outside
 9 Counsel of Record (and their support staffs).
10         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
11 Discovery Material in this Action.
12      2.14 Professional Vendors: persons or entities that provide litigation support
13 services (e.g., photocopying, videotaping, translating, preparing exhibits or
14 demonstrations, and organizing, storing, or retrieving data in any form or medium) and
15 their employees and subcontractors.
16        2.15 Protected Material: any Disclosure or Discovery Material that is
17 designated as “CONFIDENTIAL.”
18       2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
19 from a Producing Party.
20 3.    SCOPE

21         The protections conferred by this Stipulation and Order cover not only Protected

22 Material (as defined above), but also (1) any information copied or extracted from
23 Protected Material; (2) all copies, excerpts, abstracts, summaries, or compilations of
24 Protected Material; and (3) any deposition testimony, conversations, or presentations
25 by Parties or their Counsel that might reveal Protected Material.
26         Any use of Protected Material at trial shall be governed by the orders of the trial

27 judge. This Order does not govern the use of Protected Material at trial.
28 ///


                                                5
 1 4.      DURATION
 2         Once a trial commences in this Action, information that was designated as
 3 CONFIDENTIAL or maintained pursuant to this protective order and that is introduced
 4 or admitted as an exhibit at trial becomes public and will be presumptively available to
 5 all members of the public, including the press, unless compelling reasons supported by
 6 specific factual findings to proceed otherwise are made to the trial judge in advance of
 7 the trial. See Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1180-81 (9th
 8 Cir. 2006) (distinguishing “good cause” showing for sealing documents produced in
 9 discovery from “compelling reasons” standard when merits-related documents are part
10 of court record). Accordingly, the terms of this protective order do not extend beyond
11 the commencement of the trial as to the CONFIDENTIAL information and materials
12 introduced or admitted as an exhibit at trial.
13 5.      DESIGNATING PROTECTED MATERIAL
14         5.1     Exercise of Restraint and Care in Designating Material for Protection.
15         Each Party or Non-Party that designates information or items for protection under
16 this Order must take care to limit any such designation to specific material that qualifies
17 under the appropriate standards. The Designating Party must designate for protection
18 only those parts of material, documents, items or oral or written communications that
19 qualify so that other portions of the material, documents, items or communications for
20 which protection is not warranted are not swept unjustifiably within the ambit of this
21 Order.
22         Mass, indiscriminate or routinized designations are prohibited. Designations that
23 are shown to be clearly unjustified or that have been made for an improper purpose
24 (e.g., to unnecessarily encumber the case development process or to impose
25 unnecessary expenses and burdens on other parties) may expose the Designating Party
26 to sanctions.
27 ///
28 ///


                                                6
 1         If it comes to a Designating Party’s attention that information or items that it
 2 designated for protection do not qualify for protection, that Designating Party must
 3 promptly notify all other Parties that it is withdrawing the inapplicable designation.
 4         5.2   Manner and Timing of Designations. Except as otherwise provided in
 5 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 6 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 7 under this Order must be clearly so designated before the material is disclosed or
 8 produced.
 9         Designation in conformity with this Order requires:
10         (a) for information in documentary form (e.g., paper or electronic documents,
11 but excluding transcripts of depositions or other pretrial or trial proceedings), that the
12 Producing Party affix at a minimum, the legend “CONFIDENTIAL” or words of a
13 similar effect, and that includes the case name and case number (hereinafter
14 “CONFIDENTIAL legend”), to each page that contains protected material. If only a
15 portion of the material on a page qualifies for protection, the Producing Party also must
16 clearly identify the protected portion(s) (e.g., by making appropriate markings in the
17 margins).
18         A Party or Non-Party that makes original documents available for inspection
19 need not designate them for protection until after the inspecting Party has indicated
20 which documents it would like copied and produced. During the inspection and before
21 the designation, all of the material made available for inspection shall be deemed
22 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
23 copied and produced, the Producing Party must determine which documents, or
24 portions thereof, qualify for protection under this Order. Then, before producing the
25 specified documents, the Producing Party must affix the “CONFIDENTIAL legend” to
26 each page that contains Protected Material. If only a portion of the material on a page
27 qualifies for protection, the Producing Party also must clearly identify the protected
28 portion(s) (e.g., by making appropriate markings in the margins).


                                                7
 1         (b) for testimony given in depositions that the Designating Party identifies the
 2 Disclosure or Discovery Material on the record, before the close of the deposition all
 3 protected testimony.
 4         (c) for information produced in some form other than documentary and for any
 5 other tangible items, that the Producing Party affix in a prominent place on the exterior
 6 of the container or containers in which the information is stored the legend
 7 “CONFIDENTIAL.”           If only a portion or portions of the information warrants
 8 protection, the Producing Party, to the extent practicable, shall identify the protected
 9 portion(s).
10         5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
11 failure to designate qualified information or items does not, standing alone, waive the
12 Designating Party’s right to secure protection under this Order for such material. Upon
13 timely correction of a designation, the Receiving Party must make reasonable efforts to
14 assure that the material is treated in accordance with the provisions of this Order.
15 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
16         6.1   Timing of Challenges.        Any Party or Non-Party may challenge a
17 designation of confidentiality at any time that is consistent with the Court’s Scheduling
18 Order.
19         6.2   Meet and Confer.       The Challenging Party shall initiate the dispute
20 resolution process under Local Rule 37.1 et seq.
21         6.3   The burden of persuasion in any such challenge proceeding shall be on the
22 Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
23 to harass or impose unnecessary expenses and burdens on other parties) may expose the
24 Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
25 the confidentiality designation, all parties shall continue to afford the material in
26 question the level of protection to which it is entitled under the Producing Party’s
27 designation until the Court rules on the challenge.
28 ///


                                                8
 1 7.     ACCESS TO AND USE OF PROTECTED MATERIAL
 2        7.1    Basic Principles. A Receiving Party may use Protected Material that is
 3 disclosed or produced by another Party or by a Non-Party in connection with this Action
 4 only for prosecuting, defending or attempting to settle this Action. Such Protected
 5 Material may be disclosed only to the categories of persons and under the conditions
 6 described in this Order. When the Action has been terminated, a Receiving Party must
 7 comply with the provisions of section 13 below (FINAL DISPOSITION).
 8        Protected Material must be stored and maintained by a Receiving Party at a
 9 location and in a secure manner that ensures that access is limited to the persons
10 authorized under this Order.
11        7.2    Disclosure of “CONFIDENTIAL” Information or Items.                 Unless
12 otherwise ordered by the court or permitted in writing by the Designating Party, a
13 Receiving Party may disclose any information or item designated “CONFIDENTIAL”
14 only to:
15        (a) the Receiving Party’s Counsel of Record in this Action, as well as employees
16 of said Counsel of Record to whom it is reasonably necessary to disclose the
17 information for this Action;
18        (b) Experts (as defined in this Order) of the Receiving Party to whom disclosure
19 is reasonably necessary for this Action and who have signed the “Acknowledgment and
20 Agreement to Be Bound” (Exhibit A);
21        (c) the court and its personnel;
22        (e) court reporters and their staff;
23        (e) professional jury or trial consultants, mock jurors, and Professional Vendors
24 to whom disclosure is reasonably necessary for this Action and who have signed the
25 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
26        (f) the author or recipient of a document containing the information or a
27 custodian or other person who otherwise possessed or knew the information;
28


                                                 9
 1         (g) during their depositions, witnesses, and attorneys for witnesses, in the Action
 2 to whom disclosure is reasonably necessary provided: (1) the deposing party requests
 3 that the witness sign the form attached as Exhibit “A” hereto; and (2) they will not be
 4 permitted to keep any confidential information unless they sign the “Acknowledgment
 5 and Agreement to Be Bound” (Exhibit “A”), unless otherwise agreed by the
 6 Designating Party or ordered by the court. Pages of transcribed deposition testimony
 7 or exhibits to depositions that reveal Protected Material may be separately bound by the
 8 court reporter and may not be disclosed to anyone except as permitted under this
 9 Stipulated Protective Order; and
10         (h) any mediator or settlement officer, and their supporting personnel, mutually
11 agreed upon by any of the parties engaged in settlement discussions and who have
12 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A).
13         7.3.   Counsel making the disclosure to any qualified person described herein
14 shall retain the original executed copy of the Nondisclosure Agreement until sixty (60)
15 days after this litigation has become final, including any appellate review, and
16 monitoring of an injunction. Counsel for the Receiving Party shall maintain all signed
17 Nondisclosure Agreements and shall produce the original signature page upon
18 reasonable written notice from opposing counsel. If an issue arises regarding a
19 purported unauthorized disclosure of Confidential Information, upon noticed motion of
20 contempt filed by the Designating Party, counsel for the Receiving Party may be
21 required to file the signed Nondisclosure Agreements, as well as a list of the disclosed
22 materials, in camera with the Court having jurisdiction of the Stipulation.
23 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
24         IN OTHER LITIGATION
25         If a Party is served with a subpoena or a court order issued in other litigation that
26 compels disclosure of any information or items designated in this Action as
27 “CONFIDENTIAL,” that Party must:
28


                                                10
 1         (a) promptly notify in writing the Designating Party. Such notification shall
 2         include a copy of the subpoena or court order;
 3         (b) promptly notify in writing the party who caused the subpoena or order to
 4         issue in the other litigation that some or all of the material covered by the
 5         subpoena or order is subject to this Protective Order. Such notification shall
 6         include a copy of this Stipulated Protective Order; and
 7         (c) cooperate with respect to all reasonable procedures sought to be pursued by
 8         the Designating Party whose Protected Material may be affected.
 9         The Party served with the subpoena or court order shall not produce any
10 information designated in this action as “CONFIDENTIAL”, unless the Party has
11 obtained the Designating Party’s permission or an order from the court from which the
12 subpoena or order issued.       Nothing in these provisions should be construed as
13 authorizing or encouraging a Receiving Party in this Action to disobey a lawful
14 directive from another court.
15 9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
16         PRODUCED IN THIS LITIGATION
17         (a) The terms of this Order are applicable to information produced by a Non-
18 Party in this Action and designated as “CONFIDENTIAL.” Such information produced
19 by Non-Parties in connection with this litigation is protected by the remedies and relief
20 provided by this Order. Nothing in these provisions should be construed as prohibiting
21 a Non-Party from seeking additional protections.
22         (b) In the event that a Party is required, by a valid discovery request, to produce
23 a Non-Party’s confidential information in its possession, and the Party is subject to an
24 agreement with the Non-Party not to produce the Non-Party’s confidential information,
25 then the Party shall:
26               (1) promptly notify in writing the Requesting Party and the Non-Party that
27         some or all of the information requested is subject to a confidentiality agreement
28         with a Non-Party;


                                                11
 1                (2)   promptly provide the Non-Party with a copy of the Stipulated
 2         Protective Order in this Action, the relevant discovery request(s), and a
 3         reasonably specific description of the information requested; and
 4                (3) make the information requested available for inspection by the Non-
 5         Party, if requested.
 6         (c) If the Non-Party fails to seek a protective order from this court within 14
 7 days of receiving the notice and accompanying information, the Receiving Party may
 8 produce the Non-Party’s confidential information responsive to the discovery request.
 9 If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
10 any information in its possession or control that is subject to the confidentiality
11 agreement with the Non-Party before a determination by the court. Absent a court order
12 to the contrary, the Non-Party shall bear the burden and expense of seeking protection
13 in this court of its Protected Material.
14 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
15         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
16 Protected Material to any person or in any circumstance not authorized under this
17 Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
18 the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
19 all unauthorized copies of the Protected Material, (c) inform the person or persons to
20 whom unauthorized disclosures were made of all the terms of this Order, and (d) request
21 such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
22 that is attached hereto as Exhibit A.
23 11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
24         PROTECTED MATERIAL
25         When a Producing Party gives notice to Receiving Parties that certain
26 inadvertently produced material is subject to a claim of privilege or other protection,
27 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
28 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure


                                                12
 1 may be established in an e-discovery order that provides for production without prior
 2 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 3 parties reach an agreement on the effect of disclosure of a communication or
 4 information covered by the attorney-client privilege or work product protection, the
 5 parties may incorporate their agreement in the stipulated protective order submitted to
 6 the court.
 7 12.     MISCELLANEOUS
 8         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 9 person to seek its modification by the Court in the future.
10         12.2 Right to Assert Other Objections. By stipulating to the entry of this
11 Protective Order, no Party waives any right it otherwise would have to object to
12 disclosing or producing any information or item on any ground not addressed in this
13 Stipulated Protective Order. Similarly, no Party waives any right to object on any
14 ground to use in evidence of any of the material covered by this Protective Order.
15         12.3 Filing Protected Material. A Party that seeks to file under seal any
16 Protected Material must comply with Local Civil Rule 79-5. Protected Material may
17 only be filed under seal pursuant to a court order authorizing the sealing of the specific
18 Protected Material at issue. If a Party’s request to file Protected Material under seal is
19 denied by the court, then the Receiving Party may file the information in the public
20 record unless otherwise instructed by the court.
21 13.     FINAL DISPOSITION
22         After the FINAL DISPOSITION of this Action, as defined in paragraph 2.8,
23 within 30 days of a written request by the Designating Party, each Receiving Party must
24 return all Protected Material to the Producing Party. As used in this subdivision, “all
25 Protected Material” includes all copies, abstracts, compilations, summaries, and any
26 other format reproducing or capturing any of the Protected Material. The Receiving
27 Party must submit a written certification to the Producing Party (and, if not the same
28 person or entity, to the Designating Party) by the 30 day deadline that (1) identifies (by


                                               13
 1 category, where appropriate) all the Protected Material that was returned and (2) affirms
 2 that the Receiving Party has not retained any copies, abstracts, compilations, summaries
 3 or any other format reproducing or capturing any of the Protected Material.
 4 14.     VIOLATION
 5         Any violation of this Order may be punished by appropriate measures including,
 6 without limitation, contempt proceedings and/or monetary sanctions.
 7
 8 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 9
   Dated: September 26, 2019 CARRILLO LAW FIRM, LLP
10
11
                                     By:                 /S/                              .
12
                                           MICHAEL S. CARRILLO, Esq.
13
                                     Attorneys for Plaintiffs, LEODEGARIO CHAVEZ
14                                   and TRINIDAD BARRAGAN
15
16 Dated: September 26, 2019         MICHAEL N. FEUER, City Attorney
                                     KATHLEEN KENEALY, Chief Asst. City Atty.
17                                   SCOTT MARCUS, Civil Litigation Branch Chief
18                                   CORY M. BRENTE, Senior Asst. City Atty.
19
                                     By:            /S/                         .
20                                   J. EDWIN RATHBUN, JR., Deputy City Attorney
21
                                     Attorneys for Defendant, CITY OF LOS
22                                   ANGELES
23         IT IS SO ORDERED.
24
           October 1
25 Dated: ___________, 2019 By: ___________________________________________
                               HONORABLE PAUL L. ABRAMS
26                              UNITED STATES MAGISTRATE JUDGE
27
28


                                               14
 1                                         EXHIBIT A
 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I,   _____________________________           [print   or   type   full   name],   of
 4 _________________________________ [print or type full address], declare under
 5 penalty of perjury that I have read in its entirety and understand the Stipulated
 6
   Protective Order that was issued by the United States District Court for the Central
 7
   District of California on _____________ in the case of Leodegario Chavez, et al. v.
 8
   City of Los Angeles, et al., United States District Court case no. CV18-09684-CJC
 9
   (PLAx). I agree to comply with and to be bound by all the terms of this Stipulated
10
   Protective Order and I understand and acknowledge that failure to so comply could
11
   expose me to sanctions and punishment in the nature of contempt. I solemnly promise
12
   that I will not disclose in any manner any information or item that is subject to this
13
   Stipulated Protective Order to any person or entity except in strict compliance with the
14
   provisions of this Order.
15
          I further agree to submit to the jurisdiction of the United States District Court for
16
   the Central District of California for the purpose of enforcing the terms of this
17
18 Stipulated Protective Order, even if such enforcement proceedings occur after
19 termination of this action. I hereby appoint __________________________ [print or
20 type full name] of _______________________________________ [print or type full
21 address and telephone number] as my California agent for service of process in
22 connection with this action or any proceedings related to enforcement of this Stipulated
23 Protective Order.
24 Date: ______________________________________
25 City and State where sworn and signed: _________________________________
26
27 Printed name: _______________________________
28 Signature: _________________________________
